
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11(a)


    THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED ("1933 ACT") OR ANY STATE SECURITIES LAWS AND
SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR OTHERWISE TRANSFERRED,
WHETHER OR NOT FOR CONSIDERATION, BY THE HOLDER EXCEPT UPON THE ISSUANCE TO THE
COMPANY OF A FAVORABLE OPINION OF ITS COUNSEL OR THE SUBMISSION TO THE COMPANY
OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO COUNSEL FOR THE COMPANY, IN
EITHER CASE, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF
THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS.

WILLIAMS CONTROLS, INC.

Common Stock Purchase Warrant
to
Purchase [    ] Shares
of
Common Stock

This Common Stock Purchase Warrant is issued to:

[          ]
c/o Taglich Brothers,, Inc.
1370 Avenue of the Americas
31st Floor
New York, NY 10019

by WILLIAMS CONTROLS, INC., a Delaware corporation (hereinafter called the
"Company", which term shall include its successors and assigns).

    FOR VALUE RECEIVED and subject to the terms and conditions hereinafter set
out, the registered holder of this Warrant as set forth on the books and records
of the Company (the "Holder") is entitled upon surrender of this Warrant to
purchase from the Company [      ] fully paid and nonassessable shares of Common
Stock, $.01 par value (the "Common Stock"), at the Exercise Price (as defined
below) per share.

    This Warrant shall expire at the close of business on      , 2005.

    1.  (a) The right to purchase shares of Common Stock represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (properly endorsed if required) at the principal office of the
Company at 14100 S.W. 72nd Avenue, Portland, Oregon 97224 (or such other office
or agency of the Company as it may designate by notice in writing to the Holder
at the address of the Holder appearing on the books of the Company), and upon
payment to the Company, by cash or by certified check or bank draft, of the
Exercise Price for such shares. The Company agrees that the shares of Common
Stock so purchased shall be deemed to be issued to the Holder as the record
owner of such shares of Common Stock as of the close of business on the date on
which this Warrant shall have been surrendered and payment made for such shares
of Common Stock as aforesaid. Certificates for the shares of Common Stock so
purchased (together with a cash adjustment in lieu of any fraction of a share)
shall be delivered to the Holder within a reasonable time, not exceeding five
(5) business days, after the rights represented by this Warrant shall have been
so exercised, and, unless this Warrant has expired, a new Warrant representing
the number of shares of Common Stock, if any, with respect to which this Warrant
shall not then have been exercised, in all other respects identical with this
Warrant, shall also be issued and delivered to the Holder within such time, or,
at the request of the Holder, appropriate notation may be made on this Warrant
and the same returned to the Holder.

--------------------------------------------------------------------------------

    (b) This Warrant may be exercised to acquire, from and after the date
hereof, the number of shares of Common Stock set forth on the first page hereof;
provided, however, the right hereunder to purchase such shares of Common Stock
shall expire at the close of business on      , 2005.

    2.  This Warrant is being issued by the Company to Taglich Brothers, Inc.
("Taglich Brothers"), or its designee, pursuant to a Debenture Placement
Agreement between the Company and Taglich Brothers dated as of April      , 2000
(the "Placement Agreement"), whereby the Company agreed to issue a five (5) year
warrant exercisable at the Exercise Price per share to Taglich Brothers, or its
designee, equal to seven (7%) percent of the total number of shares of Common
Stock issuable upon conversion of the 7.5% Convertible Subordinated Debentures
due March 31, 2003 (the "Debentures") sold by Taglich Brothers in a Private
Placement pursuant to the Company's Confidential Private Placement Memorandum
dated March 27, 2000, as amended (the "Memorandum").

    3.  The Company covenants and agrees that all Common Stock upon issuance
against payment in full of the Exercise Price by the Holder pursuant to this
Warrant will be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof; and, without
limiting the generality of the foregoing, the Company covenants and agrees that
it will take from time to time all such action as may be requisite to assure
that the par value per share of the Common Stock is at all times equal to or
less than the then effective Exercise Price. The Company further covenants and
agrees that during the period within which the rights represented by this
Warrant may be exercised, the Company will have at all times authorized, and
reserved for the purpose of issue or transfer upon exercise of the rights
evidenced by this Warrant, a sufficient number of shares of Common Stock to
provide for the exercise of the rights represented by this Warrant, and will
procure at its sole expense upon each such reservation of shares the listing
thereof (subject to issuance or notice of issuance) on all stock exchanges on
which the Common Stock is then listed or inter-dealer trading systems on which
the Common Stock is then traded. The Company will take all such action as may be
necessary to assure that such shares of Common Stock may be so issued without
violation of any applicable law or regulation, or of any requirements of any
national securities exchange upon which the Common Stock may be listed or
inter-dealer trading system on which the Common Stock is then traded. The
Company will not take any action which would result in any adjustment in the
number of shares of Common Stock purchasable hereunder if the total number of
shares of Common Stock issuable pursuant to the terms of this Warrant after such
action upon full exercise of this Warrant and, together with all shares of
Common Stock then outstanding and all shares of Common Stock then issuable upon
exercise of all options and other rights to purchase shares of Common Stock then
outstanding, would exceed the total number of shares of Common Stock then
authorized by the Company's Certificate of Incorporation, as then amended.

    4.  The Initial Exercise Price is $         per share of Common Stock (the
"Initial Exercise Price").

The Initial Exercise Price shall be adjusted as provided for below in this
Section 4 (the Initial Exercise Price, and the Initial Exercise Price, as
thereafter then adjusted, shall be referred to as the "Exercise Price") and the
Exercise Price from time to time shall be further adjusted as provided for below
in this Section 4. Upon each adjustment of the Exercise Price, the Holder shall
thereafter be entitled to receive upon exercise of this Warrant, at the Exercise
Price resulting from such adjustment, the number of shares of Common Stock
obtained by (i) multiplying the Exercise Price in effect immediately prior to
such adjustment by the number of shares of Common Stock purchasable hereunder
immediately prior to such adjustment, and (ii) dividing the product thereof by
the Exercise Price resulting from such adjustment. The Exercise Price shall be
adjusted as follows:

    (i)  In the case of any amendment to the Certificate of Incorporation of the
Company to change the rights, privileges, restrictions or conditions in respect
to the Common Stock or division of the Common Stock, this Warrant shall be
adjusted so as to provide that upon

2

--------------------------------------------------------------------------------

exercise thereof, the Holder shall receive, in lieu of each share of Common
Stock theretofore issuable upon such exercise, the kind and amount of shares,
other securities, money and property receivable upon such change or division by
the Holder issuable upon such exercise had the exercise occurred immediately
prior to such designation, change or division. This Warrant shall be deemed
thereafter to provide for adjustments which shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Section 4. The provisions
of this Subsection 4(i) shall apply in the same manner to successive
reclassifications, changes, consolidations and mergers.

    (ii) If the Company shall at any time subdivide its outstanding shares of
Common Stock into a greater number of shares of Common Stock, or declare a
dividend or make any other distribution upon the Common Stock payable in shares
of Common Stock, the Exercise Price in effect immediately prior to such
subdivision or dividend or other distribution shall be proportionately reduced,
and conversely, in case the outstanding shares of Common Stock shall be combined
into a smaller number of shares of Common Stock, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased.

    (iii) If any capital reorganization or reclassification of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation or entity, or the sale of all or substantially all of the Company's
assets to another corporation or other entity shall be effected in such a way
that holders of shares of Common Stock shall be entitled to receive stocks,
securities, other evidence of equity ownership or assets with respect to or in
exchange for shares of Common Stock, then, as a condition of such
reorganization, reclassification, consolidation, merger or sale (except as
otherwise provided below in this Section 4), lawful and adequate provisions
shall be made whereby the Holder shall thereafter have the right to receive upon
the basis and upon the terms and conditions specified herein, such shares of
stock, securities, other evidence of equity ownership or assets as may be issued
or payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of Common Stock immediately
theretofore purchasable and receivable upon the exercise of this Warrant under
this Section 4 had such reorganization, reclassification, consolidation, merger
or sale not taken place, and in any such case appropriate provisions shall be
made with respect to the rights and interests of the Holder to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Exercise Price and of the number of shares of Common Stock receivable upon
the exercise of this Warrant) shall thereafter be applicable, as nearly as may
be, in relation to any shares of stock, securities, other evidence of equity
ownership or assets thereafter deliverable upon the exercise hereof (including
an immediate adjustment, by reason of such consolidation or merger, of the
Exercise Price to the value for the Common Stock reflected by the terms of such
consolidation or merger if the value so reflected is less than the Exercise
Price in effect immediately prior to such consolidation or merger). Subject to
the terms of this Warrant, in the event of a merger or consolidation of the
Company with or into another corporation or other entity as a result of which
the number of shares of common stock of the surviving corporation or other
entity issuable to holders of Common Stock of the Company, is greater or lesser
than the number of shares of Common Stock of the Company outstanding immediately
prior to such merger or consolidation, then the Exercise Price in effect
immediately prior to such merger or consolidation shall be adjusted in the same
manner as though there were a subdivision or combination of the outstanding
shares of Common Stock of the Company. The Company shall not effect any {such}
consolidation, merger or sale, unless, prior to the consummation thereof, the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument executed and mailed or delivered to the Holder, the
obligation to deliver to the Holder such shares of stock, securities, other
evidence of equity

3

--------------------------------------------------------------------------------

ownership or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to receive or otherwise acquire. If a purchase, tender or
exchange offer is made to and accepted by the holders of more than fifty (50%)
percent of the outstanding shares of Common Stock of the Company, the Company
shall not effect any consolidation, merger or sale with the Person having made
such offer or with any Affiliate of such Person, unless prior to the
consummation of such consolidation, merger or sale the Holder of this Warrant
shall have been given a reasonable opportunity to then elect to receive upon the
exercise of this Warrant the amount of stock, securities, other evidence of
equity ownership or assets then issuable with respect to the number of shares of
Common Stock of the Corporation in accordance with such offer.

    Whenever the Exercise Price shall be adjusted pursuant to this Section 4,
the Company shall issue a certificate signed by its President or Vice President
and by its Treasurer, Assistant Treasurer, Secretary or Assistant Secretary,
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated
(including a description of the basis on which the Board of Directors of the
Company made any determination hereunder), and the Exercise Price after giving
effect to such adjustment, and shall cause copies of such certificates to be
mailed (by first-class mail, postage prepaid) to the Holder of this Warrant.

    No fractional Common Stock shall be issued in connection with any exercise
of this Warrant, but in lieu of such fractional shares, the Company shall make a
cash payment therefor equal in amount to the product of the applicable fraction
multiplied by the Exercise Price then in effect.

    5.  In the event the Company grants rights to all shareholders to purchase
Common Stock, the Holder shall have the same rights as if this Warrant had been
exercised immediately prior to such grant.

    6.  The Holder shall, with respect to the shares of Common Stock issuable
upon the exercise of this Warrant, have the registration rights and "piggy back"
registration rights set forth in the Placement Agreement between the Company and
the Holder, pursuant to which the Holders subscribed for Debentures and this
Warrant pursuant to the Memorandum. Such registration rights and "piggy back"
registration rights are incorporated herein by this reference as if such
provisions had been set forth herein in full.

    7.  This Warrant need not be changed because of any change in the Exercise
Price or in the number of shares of Common Stock purchased hereunder.

    8.  The terms defined in this paragraph, whenever used in this Warrant,
shall, unless the context otherwise requires, have the respective meanings
hereinafter specified. The term "Common Stock" shall mean and include the
Company's Common Stock, $0.01 par value per share, authorized on the date of the
original issue of this Warrant and shall also include in case of any
reorganization, reclassification, consolidation, merger or sale of assets of the
character referred to in paragraph 4 hereof, the stock, securities or assets
provided for in such paragraph. The term "Company" shall also include any
successor corporation to WILLIAMS CONTROLS, INC. by merger, consolidation or
otherwise. The term "outstanding" when used with reference to Common Stock shall
mean at any date as of which the number of shares thereof is to be determined,
all issued shares of Common Stock, except shares then owned or held by or for
the account of the Company. The term "1933 Act" shall mean the Securities Act of
1933, as amended, or any similar Federal statute, and the rules and regulations
of the Securities and Exchange Commission, or any other Federal agency then
administering such Securities Act, thereunder, all as the same shall be in
effect at the time.

    9.  This Warrant is exchangeable, upon the surrender hereby by the Holder at
the office or agency of the Company, for new Warrants of like tenor representing
in the aggregate the right to subscribe for and purchase the number of shares of
Common Stock which may be subscribed for and

4

--------------------------------------------------------------------------------

purchased hereunder, each of such new Warrants to represent the right to
subscribe for and purchase such number of shares of Common Stock as shall be
designated by the Holder at the time of such surrender. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any such new Warrants and, in the case of any such loss, theft,
or destruction, upon delivery of a bond of indemnity, reasonably satisfactory to
the Company, or, in the case of any such mutilation, upon surrender or
cancellation of this Warrant or such new Warrants, the Company will issue to the
Holder a new Warrant of like tenor, in lieu of this Warrant or such new
Warrants, representing the right to subscribe for and purchase the number of
shares of Common Stock which may be subscribed for and purchased hereunder.

    10. The Company agrees to use its best efforts to file timely all reports
required to be filed by it pursuant to Sections 13 or 15 of the Securities
Exchange Act of 1934, as amended, and to provide such information as will permit
the Holder to sell this Warrant or any shares of Common Stock acquired upon
exercise of this Warrant in accordance with Rule 144 under the 1933 Act.

    11. The Company will at no time close its transfer books against the
transfer of this Warrant or of any shares of Common Stock issued or issuable
upon the exercise of this Warrant in any manner which interferes with the timely
exercise of this Warrant. This Warrant shall not entitle the Holder to any
voting rights or any rights as a stockholder of the Company. The rights and
obligations of the Company, of the Holder, and of any holder of shares of Common
Stock issuable hereunder, shall survive the exercise of this Warrant.

    12. This Warrant sets forth the entire agreement of the Company and the
Holder of the Common Stock issuable upon the exercise of this Warrant with
respect to the rights of the Holder and the Common Stock issuable upon the
exercise of this Warrant, notwithstanding the knowledge of such Holder of any
other agreement or the provisions of any agreement, whether or not known to the
Holder and the Company represents that there are no agreements inconsistent with
the terms hereof or which purport in any way to bind the Holder of this Warrant
or the Common Stock.

    13. The validity, interpretation and performance of this Warrant and each of
its terms and provisions shall be governed by the laws of the State of New York.

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11(a)

